By the court, Daly, F. J.
The defendants carried the box to the place of destination, and tendered it to the consignee, who refused to receive it. It was then safely stored by the defendants in the premises in which they were accustomed to store merchandize in the care of good and responsible parties ; and while thus upon storage the premises were broken into by robbers and the box and its contents feloniously taken.
The consignee having refused to receive the box, the defendants discharged their contract as carriers, by placing it upon storage, and the. warehouseman became thereafter the bailee and agent of the plaintiff in respect to it. (Fisk agt. Newton, 1 Denio, 45 ; Ostrander agt. Brown, 15 John., 39 ; Cairnts agt. Rollins, 8 Mees. & Wels., 258.) As the property was taken feloniously, the warehouseman was not answerable for the loss. (Schmidt agt. Blood, 9 Wend., 268.) But it is claimed that the defendants are liable, because they did not notify the plaintiff within a reasonable time of the refusal of the consignee, and that they had stored the box with a warehouseman. But it did not appear from anything in the case that the defendants knew who was the owner ; and unless they did, they could not be expected to notify him of what they had done; or if they did know, it may have been, for all that appears in the case, that he was duly notified. The name of the owner was not inserted in the printed receipt given by the defendants. The space in which the consignor’s name is usually inserted, was left blank, and the address of the consignee, or person to whom the box was to be delivered, was the only thing contained in the receipt to indicate to whom the property belonged. Under such circumstances there could *142be no presumption that the defendants knew that the box belonged to the plaintiff, and that they failed to notify him.
It rested with the plaintiff to make out a case of negligence, and all that was necessary to show it, was incumbent upon him to prove. He was himself examined as a witness, and if he had communicated his name and address to the defendants when the box was left with them for transportation, he could have proved it. He did not do so; and if any conclusion is to be drawn, it is that the defendants had no knowledge of the. owner until after the box was feloniously taken from the warehouse.
As the contents of the box was “ a kit of articles or implements for gambling,” there may have been very good reasons for concealing the name of the person in the state to whom it belonged. (2 R. S., 927, § 25, 5th ed.)
It is sufficient, in conclusion, to say, that the onus of showing that the box was lost by the defendants’ negligence, was upon the plaintiff, and that he failed to show .anything of the kind.
The judgment should be affirmed,